DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayat et al. (US 7,222,995 B1).
Regarding claim 1, Bayat et al. teach a method for transferring light from a light emitting diode (140; see at least figure 4C), comprising:
transmitting a first portion of the light (light from LED 140; see at least figure 4C) through air at a plurality of angles greater than a first angle relative to a central axis around which a lens (100; see at least figure 4C) is formed;
first refracting the first portion at a sidewall surface (112; see at least figure 4C) parallel to and spaced from the central axis into the lens (100; see at least figure 4C);
reflecting the refracted first portion from an outer surface (108; see at least figure 4C) of the lens back into the lens (100); and
second refracting the reflected first portion from a spherical concave surface (110; see at ;east figure 4C) into the air.
Regarding claim 2, Bayat et al. teaches the method as recited in claim 1, wherein the second refracting further comprises collimating (see column 10, lines 26-31) the first portion from the spherical concave surface (see at least figure 4C; surface 110) into the air.
Regarding claim 3, Bayat et al. teach the method as recited in claim 1, wherein the first refracting (112; see at least figure 4C) and the second refracting (110; see at least figure 4C) further comprises diffusing the first portion.
Regarding claim 4, Bayat et al. teach the method as recited in claim 1, further comprises:
transmitting a second portion of the light through air at a plurality of angles less than the first angle relative to the central axis;
third refracting the second portion at a planar surface perpendicular to the central axis into the lens;
fourth refracting the refracted second portion from the spherical concave surface into the air (see at least figures 4C; column 10, lines 24-39).
Regarding claim 5, Bayat et al. teach the method as recited in claim 4, wherein the fourth refracting further comprises non-collimating the second portion from the spherical concave surface into the air (see at least figures 4C; column 10, lines 24-39).
Regarding claim 6, Bayat et al. teach the method as recited in claim 4, wherein the third refracting and the fourth refracting further comprises diffusing the second portion (see at least figures 4C; column 10, lines 24-39).
Regarding claim 7, Bayat et al. a system for transferring light from a light emitting diode (see at least figure 4C), comprising:
a light-emitting diode (LED) array (140; see at least figures 2 and 4C) disposed transverse to a central axis (see at least figure 4C), the LED array to transmit a first portion of the light through air at a plurality of angles greater than a first angle relative to the central axis around which a lens (100; see at least figure 4C) is formed;
a closed-top, cylindrical, sidewall entrance surface (see 112 in at least figure 4C) disposed about the LED array (140, see at least figure 4C) the sidewall entrance surface to provide a first refraction of the first portion of the light into the lens (100), the cylindrical sidewall surface parallel to and spaced from the central axis (see at least figure 4C);
a reflective surface disposed on at least a portion of an outer surface (108; see at least figure 4C) of the lens (100; see at least figure 4C), the reflective surface to reflect the refracted first portion back into the lens (100); and
wherein the lens (100) includes a spherical concave exit surface (110; see at least figure 4C) to provide a second refraction of the reflected first portion from the spherical concave surface (110; see at least figure 4C) into the air.
Regarding claim 8, Bayat et al. teaches the system of claim 7, wherein the spherical concave surface further comprises:
a first portion to collimate the first portion of light exiting from the
spherical concave surface (see at least figures 4C; column 10, lines 24-39).
Regarding claim 9, Bayat et al. teach the system of claim 7, wherein the cylindrical, sidewall entrance surface further comprises: a surface treatment to diffuse the first portion of the light entering the cylindrical, sidewall entrance surface (see at least figures 4C; column 10, lines 24-39).
Regarding claim 10, Bayat et al. the system of claim 7 wherein:
the LED array to transmit a second portion of the light through air at a plurality of angles less than the first angle relative to the central axis(see at least figures 4C; column 10, lines 24-39);
the closed-top portion of the cylindrical sidewall entrance surface to provide a
third refraction of the second portion, the closed-top portion of the cylindrical sidewall
entrance surface disposed perpendicular to the central axis into the lens (see at least figures 4C; column 10, lines 24-39); and
the spherical concave exit surface to provide a fourth refraction of the refracted second portion of light exiting from the spherical concave surface (see at least figures 4C; column 10, lines 24-39).
Regarding claim 11, Bayat et al. teach the system of claim 10, wherein the spherical concave exit surface further comprises:
a second portion of the spherical concave exit surface to non-collimate the second portion of light exiting from the spherical concave surface (see at least figures 4C; column 10, lines 24-39).
Regarding claim 12, Bayat et al. teach the system of claim 10 wherein:
the closed-top portion of the cylindrical sidewall entrance surface further comprises:
a closed-top portion of the cylindrical sidewall (112) entrance surface that includes a surface treatment to diffuse the second portion of the light; and
the spherical concave exit surface (110) further comprises:
a surface treatment to diffuse the second portion of the light on the spherical concave exit surface (see at least figures 4C; column 10, lines 24-39).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M APENTENG/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875